DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Baxter.
Baxter discloses the use of a  spring alignment device, comprising: a first mount and a second mount; an elongated spring member having a spring axis, a first spring mount and a second spring mount, the elongated spring member configured to exert a tension along the spring axis (see figure 3); and the first mount being attached to the first spring mount via an elongated flexer (12), and the second mount being attached to the second spring mount via an elongated flexer  (36) (see figure 4) so that the elongated spring member is held in tension between the first and second mounts; wherein the elongated flexers are each flexer is configured to bend in a direction out of the spring axis more readily than will the elongated spring member so that the entire length of the elongated spring member is substantially aligned with the spring axis; wherein the elongated spring member is an elongated coil spring (see figure 1) .

	Baexter does not disclose the use of a flexer with a specific shape.
	However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device as disclosed by Baxter with the as rectangular shape as recited by since it has been held that the shape of a device was a matter of choice which a person or ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device was significant, the claimed device was not patentably distinct from the prior art device.  In re Dalley, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claims 3, 4, and 10-15 allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY R LOCKETT whose telephone number is (571)272-2067.  The examiner can normally be reached on 7:30-5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-2067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KIMBERLY R LOCKETT/Primary Examiner, Art Unit 2837